Citation Nr: 0122366	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  01-023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of frozen 
hands and feet.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Waco, Texas. 
FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The competent evidence of record does not reasonably 
establish that the veteran currently has a disability 
involving his hands and feet due to service related cold 
weather injuries. 


CONCLUSIONS OF LAW

1.  The RO has met his duty to assist pursuant to 38 U.S.C. 
§ 5103A (West Supp. 2001).

2.  A cold weather disability, claimed as residuals of frozen 
hands and feet, was not incurred or aggravated during active 
service.  38 U.S.C. §§ 1110, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

He presently contends that he is entitled to service 
connection for disability due to service related cold weather 
injuries to his hands and feet.

Service medical records indicate treatment for problems 
ultimately assessed as "cold feet" in February 1978.  No 
discoloration, cuts, bruises or swelling was noted upon 
examination.  The examiner recommended treatment of an extra 
pair of dry socks, dry boots and overshoes, as well as 
warming the feet as the occasion requires.  Subsequent 
periodic medical entries reveal no further complaint of 
"cold feet".  There are no entries pertinent to cold 
weather injuries of the hands within the available service 
medical records.  Service medical records reveal various 
entries in which there are foot-related complaints associated 
with marching and dry skin.

During the clinical examination, upon retirement, no 
abnormalities were noted pertinent to the veteran's hands or 
feet, nor were any subjective complaints pertinent to the 
residuals of cold weather injuries to the hands or feet 
noted. 

Following service, VA radiological examinations in May 2000 
found no bone or joint abnormalities in the hands or feet.  
The impression was normal hands and feet.

A May 2000 VA peripheral nerve examination recorded 
subjective complaints of numbness and tingling in the fingers 
and toes upon exposure to cold weather and dampness.  The 
veteran reported that he treats such symptoms by going inside 
to warm up.  He stated the symptoms subside after 
approximately one hour.  He reported that he cannot stay 
outside in extremely cold weather for more than 15 minutes.  
Upon physical examination, the examiner found the veteran's 
fingers and toes cool to the touch, with capillary refill at 
less than two seconds.  Sensation was said to be intact.  The 
examiner found the veteran's range of motion to be normal.  
He stated that all extremity pulses were good, and that each 
joint was normal.  The diagnosis was "dysesthesia 
(subjective), history of cold weather injury, normal 
examination."

In his Form 9, received January 2001, the veteran stated that 
prior to his field service in Germany, he had never been 
exposed to long periods of cold weather.    He states that he 
received cold weather injuries to his hands and feet when the 
fuel froze while he was in the field, and he was without heat 
for at least two days.  He stated that his hands and feet 
were numb and that he could barely walk.  He noted that he 
sought medical attention because of the pain.  He stated that 
currently, if he is exposed to temperatures of 30 degrees or 
less for a period of 10 to 15 minutes, while wearing proper 
clothing, his fingers and toes begin to throb.

Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g.,  Hensley 
v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is 
of the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The claims file contains the veteran's service medical 
records.  Although the RO advised the veteran of the evidence 
that was necessary to substantiate his claim in January 2000, 
no additional records were indicated by the veteran as being 
pertinent to his claim.  The veteran underwent VA 
examinations in May 2000 pertinent to his claim of 
entitlement to service connection for residuals of cold 
weather injury to his hands and feet.  The record indicates 
that the examiners had access to the veteran's medical 
records, including radiological evidence, and noted his 
subjective complaints when making their assessments.  In 
October 2000, the RO explained the basis for its denial of 
entitlement to service connection.  The RO also noted the 
evidence reviewed, and regulations relevant to the matters at 
issue.  There is no indication that any relevant evidence is 
presently outstanding.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

Pertinent Law & Criteria

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2000).

A claim may also be substantiated if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required). This means that 
there must be evidence of disease or injury during service, a 
current disability, and a link between the two.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
an opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995);

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).

Analysis

The preponderance of the evidence does not reasonably show 
that the veteran currently has a disability due to service 
related cold weather injuries to his hands and feet.  Service 
medical records indicate treatment on a single occasion for 
what was assessed as "cold feet" in February 1978.  
Subsequent periodic examinations are absent complaints of 
injury related to cold feet or hands.  The May 1999 discharge 
examination is absent any record of abnormalities associated 
with cold weather injuries to the veteran's hands and feet.  
Following service, in the May 2000 VA radiological 
examination, the examiner interpreted X-rays to indicate that 
the veteran's hands and feet appeared normal.  In a May 2000 
VA examination of the veteran's peripheral nerves, the 
examiner stated the examination was normal, although there 
were subjective complaints of dysesthesia.  The diagnosis was 
"dysesthesia (subjective), history of cold weather injury, 
and a normal examination."  

In view of the evidentiary and factual circumstances 
presented in this case, the Board does not perceive a basis 
for granting the benefit claimed, nor is it found that any 
useful purpose would be served in engaging in further efforts 
to develop the record at this time.  Of primary significance 
is that a chronic disability involving either the hands or 
feet is not currently demonstrated.  The veteran's statements 
as to his current condition are not probative, as he is 
without the medical credentials necessary to establish a 
diagnosis of a current disability. Accordingly, the 
preponderance of the evidence is against a finding that the 
veteran currently has a disability due to service related 
cold weather injuries to his hands and feet, and the claim 
must be denied.  The veteran, is, however, always free to 
submit to the VA any records developed in the future which he 
feels might be pertinent to the matter of establishing a 
current diagnosis and relating that diagnosis to service.  



ORDER

Entitlement to service connection for residuals of frozen 
hands and feet, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

